         Case 1:18-cv-10364-LGS Document 262 Filed 08/07/19 USDC                          Page SDNY1 of 4
                                                                                         DOCUMENT
           quinn emanuel trial lawyers | new york                                        ELECTRONICALLY FILED
           51 Madison Avenue, 22nd Floor, New York, New York 10010-1601 | TEL (212) 849-7000 FAX (212) 849-7100
                                                                                         DOC #:
                                                                                         DATE FILED: 8/7/2019

                                                                       WRITER'S DIRECT DIAL NO.
                                                                                  (212) 849-7345
                                                                        WRITER'S EMAIL ADDRESS
                                                                 danbrockett@quinnemanuel.com

August 6, 2019

VIA ECF

The Honorable Lorna G. Schofield
United States District Court for the Southern
District of New York
40 Foley Square
New York, NY 10007

Allianz Global Investors GmbH, et al. v. Bank of America Corporation, et al., 1:18-cv-10364

Dear Judge Schofield:

        We write in response to the JPMorgan Defendants’ August 1, 2019 letter (ECF 249)
seeking to compel Plaintiffs to serve almost 1,300 separately signed responses to identical
interrogatories. JPM’s request should be denied because Plaintiffs have already agreed to
address all but one of JPM’s complaints, and its request for damages calculations before initial
disclosures have been served by Defendants is patently unreasonable. Regrettably, this is just the
latest example of Defendants viewing discovery as a tool to badger and harass.

         The request for 1,300 separate interrogatory responses should be denied as
unreasonable and burdensome. JPM served almost 1,300 separate sets of identical
interrogatories, even though JPM knows that the overwhelming majority of Plaintiffs are
affiliated funds. Plaintiffs timely served objections and responses in a separate document for
each Plaintiff group. Such responses, among other things, incorporate long lists of key FX
traders and other personnel, and reference numerous organization charts that identify personnel
involved in Plaintiffs’ FX trading. These personnel lists—sometimes spanning over 100
names—identify the individual’s name, title, employer, and employment status, to the extent this
information is reasonably available. The responses also identify entities that may possess
relevant documents outside Plaintiffs’ custody or control. Defendants thus already know, among
other things, Plaintiffs’ key personnel involved in FX trading during the relevant period.

        JPM had made plain at the outset that its goal was to maximize the harassment value of
the interrogatories, insisting in its cover email that “each Plaintiff” should provide a separately
“sworn verification.” But during the subsequent conferrals, it provided no justification for that
demand, particularly in light of Plaintiffs’ repeated offers to amend in other ways instead.

       JPM claimed it needed individual certifications to tie each disclosed individual and
document custodian to a particular Plaintiff entity. Despite doubting the proportionality of the
request to the needs of the case and reserving that objection, Plaintiffs offered to supplement
           Case 1:18-cv-10364-LGS Document 262 Filed 08/07/19 Page 2 of 4



their responses to “indicate (a) which individuals may have knowledge pertaining to each
specific Plaintiff, and (b) which entities may have documents pertaining to each specific
Plaintiff’s FX trading, to the extent such information can be obtained via a reasonable
investigation.” July 26, 2019 email from A. Alden to J. Kolbe. In short, Plaintiffs made clear
that they would seek “to provide the JPMorgan Defendants with the same information as
Plaintiffs would provide were they to engage in the transparently ‘make work’ exercise of
serving 1,300 separate responses.” Id. When asked whether there was any needed information
that Plaintiffs’ offer would not address, JPM could not identify any. It still fails to do so.

        Thus, this supposed discovery dispute is a classic example of elevating form over
substance. Which is to say, there is nothing of substance because Plaintiffs have offered to
provide information specific to each Plaintiff where information is reasonably available. And as
for the form, the law sensibly recognizes Plaintiffs’ right to avoid the pointless exercise of
preparing and serving 1,300 separate responses and supporting affidavits. See 8B Charles Alan
Wright & Arthur R. Miller, Federal Practice and Procedure § 2172 (3d ed. 2008) (“If identical
interrogatories are submitted to several parties, they may designate one of their number to
answer for all of them, provided that they agree on the record that all are bound by the
answers.”).1 In the cases JPM relies upon, the proffered responses failed to make clear which
information pertained to each answering party. In contrast, in this case, Plaintiffs have offered to
address this issue with amended responses. It is premature at best to simply presume, without
any explanation, that amendments in the proffered form will be insufficiently particular. And
Federal Rule 33(d) allows Plaintiffs to refer to business records in certain circumstances as well.
Plaintiffs’ reservation of their right to do so where appropriate, see July 26, 2019 email from A.
Alden to J. Kolbe, is in no way improperly “shifting the burden to Defendants,” as JPM claims.

         JPM’s request that each of 1,300 plaintiffs provide a damages computation before
initial disclosures is equally harassing and meritless. JPM’s request that each Plaintiff
separately provide a computation of damages at this nascent stage of the case is an equally
obvious attempt to impose extraordinary burden with no proportional benefit to this case.
Indeed, on its face it would be a strange state of affairs were Plaintiffs required to provide
damages calculations before the parties even exchange initial disclosures.

        First, because motions to dismiss have not been decided, Plaintiffs do not even know the
claims, time periods, and Defendants with respect to which damages will ultimately be sought.

        Second, Plaintiffs do not yet have many categories of damages-related discovery. Many
foreign Defendants will not provide any documents until motions to dismiss are decided; all
Defendants have refused even to gather pre-2008 discovery until motions to dismiss are decided;
and most Defendants did not produce post-2008 trade data necessary to calculate damages until
late July. Plaintiffs were thus entitled to answer, honestly and reasonably, they currently believe
the request is premature in light of, among other things, these limitations on their knowledge.2


       1
           See also Jobe O. v. Pataki, 2007 WL 844707, at *3 (S.D.N.Y. Mar. 15, 2007) (accord);
Shirley v. City of Eastpointe, 2012 WL 1560655, at *2 (E.D. Mich. May 3, 2012) (same).
        2
           See generally, e.g., Fed. R. Civ. P. 33(b)(1)(B) (responding party only to “furnish the
information available to” it); Riley v. United Air Lines, Inc., 32 F.R.D. 230, 233 (S.D.N.Y. 1962)


                                                 2
                 Case 1:18-cv-10364-LGS Document 262 Filed 08/07/19 Page 3 of 4



               Third, in an antitrust case of this size and complexity, involving multiple types of
       complex financial instruments, Plaintiffs cannot provide a computation of damages without the
       aid of an expert. Nothing in the Federal Rules, Local Rules, this Court’s Case Management
       Order, or JPM’s cited cases requires Plaintiffs to provide expert analysis during the pleading
       stage. To the contrary, numerous courts have denied motions where they similarly sought to
       jump the parties prematurely into expert discovery.3 Tellingly, JPM has failed to cite a single
       antitrust case—let alone one of this size and complexity—where plaintiffs were required to
       provide damages calculations before expert discovery.

               Finally, JPM argues—for the first time in its letter-motion, not during the conferral
       process—that Plaintiffs should disclose any damages estimates formulated “with the help of their
       experts, before rejecting the FOREX settlement.” But any such estimates would clearly be
       protected attorney work-product. Fed. R. Civ. P. 26(b)(3)(A) & (4)(D) (“facts known or
       opinions held by” non-testifying experts discoverable only upon a showing of “exceptional
       circumstances under which it is impracticable for the [requesting] party to obtain facts or
       opinions on the same subject by other means.”).4 And hypothesizing as to what (protected)
       analyses might have been done as part of Plaintiffs’ (protected) litigation strategy analyses and
       (protected) attorney-client communications does not solve the more fundamental problem with
       the timing of this interrogatory: the severely burdensome request to provide 1,300 individualized
       calculations cannot be proportional to the needs of the case when any such calculations would
       necessarily be highly preliminary for all the reasons discussed above.

       (holding “[i]f no one under [a party’s] control now has any information from any source as to a
       particular interrogatory,” it “may so state under oath, and such a statement shall be a sufficient
       answer.”).
               3
                  See, e.g., New Haven Temple SDA Church v. Consol. Edison Corp., 1995 WL 358788,
       at *5 (S.D.N.Y. June 13, 1995) (holding interrogatory was premature because defendant was not
       entitled to “a detailed summary of plaintiff’s proof, particularly to the extent that calculations of
       an expert may be required”); U.S. ex rel. Tyson v. Amerigroup Illinois, Inc., 230 F.R.D. 538, 541
       (N.D. Ill. 2005) (denying motion to compel party to disclose damage theories before expert
       discovery); Reed v. Friedman Mgt. Corp., 2015 WL 5008629, at *6 (S.D.N.Y. Aug. 24, 2015)
       (similar); Philadelphia Cervical Collar v. Jerome Med., 2001 WL 392895, at *1 (E.D. Pa. April
       17, 2001) (accord). Notably, unlike here, in each of the cases cited by JPM, any motions to
       dismiss had been decided and the plaintiffs had significant discovery from the defendants.
               4
                  See also Chiquita Int’l Ltd. v. M/V Bolero Reefer, 1994 WL 177785, at *1 (S.D.N.Y.
       May 6, 1994) (“a non-testifying expert is generally immune from discovery”); 8A Charles Alan
       Wright, et al., Federal Practice and Procedure, § 2032 (3d ed.) (“Allowing routine discovery as
       to [non-testifying consultants] would tend to deter thorough preparation of the case and reward
       those whose adversaries were most enterprising.”).
For substantially the reasons stated in Plaintiffs' letter, it is ORDERED that by August 21, 2019, Plaintiffs shall
make concerted and diligent efforts to supplement their interrogatory responses, indicating, as
comprehensively as possible, (1) which individuals have knowledge pertaining to each specific Plaintiff and (2)
which entities have documents pertaining to each specific Plaintiff. On August 28, 2019, the parties shall file a
joint letter in which Plaintiffs shall explain, in detail, their efforts to supplement their responses, and the
JPMorgan Defendants shall advise whether the supplemented responses are sufficient. Regarding damages
calculations, it is ORDERED that Plaintiffs shall make reasonable efforts to comply with Local Rule 33.3(a), with
the understanding that Plaintiffs may update or supplement their responses at a later date. Plaintiffs need not
provide a separate response for each Plaintiff or provide any privileged information.

Dated: August 7, 2019
       New York, New York
         Case 1:18-cv-10364-LGS Document 262 Filed 08/07/19 Page 4 of 4



Respectfully submitted,

/s/ Daniel L. Brockett

Daniel L. Brockett




                                       4
